Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 April 2022 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities:  The final line of claim 1 reads: “…and the fluid is within the predetermined operating.” It should instead read “…and the fluid is within the predetermined operating range.”
Appropriate correction is required.
Allowable Subject Matter
Claims 1 and 6-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest disclosure of prior art to the claimed invention is the battery refill indicator disclosed by previously cited Strazewski (US 4184011 A). The indicator used with a plurality of battery cells includes a cap having an enlarged cover to fit within the central opening of a battery cell and has a number of ribs, i.e. projections along the length of the stem, corresponding with the claimed projections extending from the elongated body (Fig. 1). However, Strazewski does not disclose wherein the refill indicator may be used in a lead acid battery and further fails to disclose wherein the projections are spaced apart a predetermined distance, wherein the distance allows the top surface of the electrolyte fluid to be between the first and second projections to determine that the fluid is within the predetermined operating range. The enlarged cover, corresponding with the claimed stop member, is not sized larger than the opening of each of the plurality of cells as it is designed to be fit within the opening and sealing the cells during normal use of the cells. Furthermore, the indicator that measures the electrolyte level functions as a float and does not use the projections as measuring parts, such as in the claimed invention. It would additionally not be obvious to one of ordinary skill in the art to arrive at the claimed invention from the teachings of Strazewski.
Claims 6-9 are allowable by virtue of their dependence on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-14 directed to the method of servicing electrolyte in a vented lead acid battery non-elected without traverse.  Accordingly, claims 10-14 been cancelled.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 1728   

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728